Citation Nr: 1208368	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1954 to September 1956.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  In March 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2008, the case was remanded for additional development.  In a decision issued in August 2009, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In June 2010, the Court vacated the Board's August 2009 decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a June 2010 Joint Motion for vacate and remand by the parties (Joint Motion).  In December 2010, the case was remanded for additional development pursuant to the Joint Motion.  In November 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In February 2012, the Veteran's representative submitted additional evidence and argument with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.

2. It is reasonably shown that the Veteran's tinnitus is related to his service.

CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  February 2005 and June 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's available service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  He was afforded a VA examination in February 2006, which (for reasons discussed below), the Court found inadequate.  Pursuant to the June 2010 Joint Motion, the Board remanded this matter in December 2010 for another examination/opinion, which was conducted in January 2011.  As the opinion from this examination still did not address the Joint Motion's concerns, in November 2011, the Board sought an opinion from the VHA and requested that it be completed by an otologist.  In December 2011, the Veteran's claims file was forwarded to an audiologist for review and an opinion.  

In February 2012 written argument, the Veteran's representative argued that the failure to seek an opinion from a physician rendered the December 2011 VHA medical advisory opinion inherently inadequate.  Citing to Stegall v. West, 11 Vet. App. 268 (1998), for support, the representative stated:

[A] remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders and that a remand by the Board imposes upon the RO a concomitant duty to ensure compliance with all of the terms of the remand.  The Court noted that where the remand orders are not complied with, the Board itself errs in failing to insure compliance.

However, the Board notes that the Court subsequently held in Dyment v. West, 13 Vet. App. 141, 145- 46 (1999); aff'd 287 F.3d 1377, 1383-84 (Fed. Cir. 2002), that substantial, and not strict compliance with a Board remand is necessary.  In the instant case, the Board has carefully reviewed the December 2011 VHA medical advisory opinion and finds that even though it was not conducted by the requested specialist (an otologist), the opinion provided by the audiologist is adequate for rating purposes, and that another request for a VHA medical advisory opinion solely for the purpose of review by a physician is not necessary.  On the contrary, the audiologist's opinion demonstrates a thorough review of the Veteran's claims file; the findings reported were detailed and the opinions offered were responsive to the questions posed.  As this opinion was rendered by a healthcare professional (who is trained in determining the diagnosis and etiology of the disabilities at issue, and qualified to provide the opinions sought), as the medical questions posed were not so complex as to be beyond the competence of a non-physician, and as the VHA consulting audiologist thoroughly explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the remand directives, and a remand of the matter for strict compliance with the terms of the remand is not required.  See also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  To the extent that the Veteran's representative argues that the quality of the December 2011 VHA medical advisory opinion is of itself inadequate, the Board will address such argument below.  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

B. Factual Background

The Veteran's DD 214 reflects that he served as a field artillery operation and intelligence specialist.  

A certification from the National Personnel Records Center (NPRC) in St. Louis, Missouri, reflects that some of the Veteran's STRs may have been destroyed in a 1973 fire at that facility.  The RO was able to obtain his June 1956 service separation examination report, which is silent for any complaints, findings, treatment, or diagnoses relating to bilateral hearing loss or tinnitus.  On clinical evaluation, the ears were normal; spoken and whispered voice testing showed that his hearing acuity was normal (15/15).  In a September 1956 statement, the Veteran stated that his physical condition had not changed since his last physical examination in June 1956.
The RO also attempted to reconstruct the Veteran's STRs by requesting that he complete and return an NA Form 13055, A Request for Information Needed to Reconstruct Medical Data.  The Veteran responded by stating that from February 4, 1955 to February 9, 1955 he experienced ear and throat pain; however, "no treatment was given because [he] was under orders."  

Private treatment records from Dr. J.D.C. show that the Veteran first sought treatment for hearing loss in May 1984; asymmetrical sensorineural hearing loss was diagnosed.  A January 1992 "charge voucher" shows treatment for tinnitus.  

A March 2001 private record from ENT Surgical Associates shows that marked sensory bilateral hearing loss with some loss of speech discrimination scores in each ear was diagnosed on audiometric evaluation.  In an accompanying treatment record, it was noted that the Veteran had severe hearing loss, and complained of tinnitus "all his life."  He did not have vertigo or any other major medical problems.

March 2005 to May 2005 VA outpatient treatment records show that the Veteran sought treatment for his hearing loss and tinnitus so that he could be fitted with hearing aids.  He reported serving 2 years in the artillery without hearing protection.  Postservice he worked as a contractor with home improvement lines of work.

On February 2006 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
85
90
105
LEFT
70
85
105
105
105

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 14 percent in the left.  The Veteran reported having tinnitus in service, but not reporting it because everyone had the symptom and thought it was "normal."  He related his problems to an instance of flying in an unpressurized airplane in 1955 and experiencing extreme ear pain and temporary hearing loss.  After that, his hearing loss improved but tinnitus was ever present.  He also reported artillery fire noise exposure in service.  His postservice noise exposure included using noisy power tools as a carpenter.  He denied any recreational noise exposure.  Severe to profound sensorineural hearing loss was diagnosed.  The examiner opined that it was "less likely than not" that the Veteran's hearing loss had its onset in service, since there was no complaint of it at discharge, and that it was "less likely as not" that tinnitus was caused by his service, since he did not complain of it in service.  The examiner noted that the Veteran first sought treatment in 1984, some 30 years after service, and could only "speculate whether any trauma in the service caused his tinnitus."  

In a May 2006 letter (received in June 2008), Dr. J.D.C. stated that the Veteran was a former patient whom he had not seen for probably 10 years, and that he had no further documentation since he did not have the Veteran's old chart.  The Veteran reported serving in the artillery in service, and developing tinnitus presumably from that noise exposure.  He also gave a history of flying over Salt Lake City in a non-pressurized airplane in service when he developed severe ear pressure, pain, and decreased hearing.  After continuing his trip in a pressurized plane, his symptoms improved.  Dr. J.D.C. stated, "The history sounds like an acute bilateral middle ear effusion, but that is retrospective thinking."  On physical examination, the Veteran's ears, nose, and throat were normal.  Dr. J.D.C. opined, "Based on the information I obtained from [the Veteran], it sounds like he had tinnitus and hearing loss related to his artillery exposure."  On March 12, 2008, Dr. J.D.C. added a handwritten note to this letter, stating, "More than likely his [hearing loss] is noise induced and military related."

In a March 26, 2008 letter, Dr. J.D.C. enclosed a March 2008 audiometric report and noted that the Veteran essentially had no functional hearing in either ear.  He opined, "[The Veteran's] history indicates that his hearing loss occurred as a service-related problem at which time he was exposed to heavy guns and immediately following this, developed hearing loss and tinnitus.  On the basis of this history, I must conclude that his hearing loss is related to his military service."  He then noted that he had "no further data to support the issue of military involvement in the causation of [the Veteran's] hearing loss," and that the "data [was] based on history."

The Veteran and his spouse, in addition to their testimony at the March 2008 Travel Board hearing, have submitted statements alleging that the Veteran experienced pressure and ear pain while flying from Arkansas to Hawaii.  Specifically, they allege that during the Salt Lake City, Utah to Travis Air Force Base, California part of his trip, he flew in an unpressurized plane over high altitudes and, as a result, suffered from ear pain and a sore throat, which affected his ability to hear.  It was not until after he flew in a pressurized cabin for the last leg of his travels that his ears popped and he could hear again, although he states he has suffered from ringing in his ears ever since.  The Veteran also alleges that when he arrived at Travis Air Force Base, he attempted to seek treatment but was turned away because he was under orders and in transit.  In support of his claim, the Veteran submitted two letters that he wrote to his spouse in February 1955.  The first was sent from Travis Air Force Base; the Veteran wrote that he thought he had "inflamed tonsils," as he could not swallow.  He said he hoped he could "hold out until [he] got to Hawaii," and that he was praying for strength to bear the pain.  The second letter was sent after his arrival in Hawaii.  The Veteran noted that he had not gotten any sleep in a few days and was tired, but feeling much better.  The letters are silent for any complaints relating to the ears.

At the March 2008 Travel Board hearing, the Veteran and his wife testified that although he has experienced tinnitus continuously since service, he was not aware of his hearing loss until he sought treatment from Dr. J.D.C. in the late 1960s.  In a statement received in September 2009, the Veteran related that when he separated from service, there was "very little time to process [him] in order to get [him] out on time," and that no one asked him about any ear problems because "if they had [he] would have definitely said [he] had ringing in [his] ears."  He further clarified that he sought treatment from Dr. J.F. in 1967 for severe ringing in the ears, and that it was in 1984 that he sought treatment from Dr. J.D.C., who told him he was legally deaf.  Prior to 1984 treatment for hearing loss, the Veteran only thought he had loud ringing in his ears and was unaware he also had hearing loss.  He indicated that Dr. J.F. was deceased and that his treatment records were no longer available.
In December 2010, the Board noted that the Court had endorsed a June 2010 Joint Motion by the parties that observed that the Veteran and his spouse were competent to report the onset of his decreased hearing loss and tinnitus, and the continuity of such symptoms, as they were capable of lay observation.  Therefore, it found the February 2006 VA examination audiological evaluation to be inadequate as the examiner did not address the Veteran's assertions of continuity of symptomatology (of hearing loss and tinnitus).  It also found the February 2006 VA examination inadequate as to the Veteran's tinnitus claim because the examiner stated "she [could] only speculate" whether any in-service trauma had caused the tinnitus, and did not explain why she could not provide the requested opinion.  Consequently, the Board remanded the matters on appeal for a new VA examination.  

On January 2011 VA audiological evaluation, the Veteran complained primarily of hearing loss that "began soon after service," and noted that he was exposed to 2 years of artillery fire in service.  He was examined by an audiologist who opined that "it [was] less likely than not that the veteran's hearing loss and tinnitus [were] related to his service involvement."  The examiner explained that a review of the Veteran's claims file "did not show any complaints of hearing loss or tinnitus during service," and that "he did not seek any treatment for hearing loss or tinnitus until approximately 30 years after service."  In addition, the examiner opined that it was "at least as likely as not" that the Veteran's tinnitus was "an associated symptom of his hearing loss.  Therefore, referral to another provider for determination of tinnitus is deemed unnecessary."

After carefully reviewing the January 2011 VA examiner's opinion, the Board found that it still did not address the June 2010 Joint Motion's concerns.  In particular, the Board noted that the Veteran had conceded that he did not seek treatment for hearing loss and tinnitus in service, and thus his STRs (to include those that are fire-related) would not reflect any complaints, findings, treatment, or diagnoses of bilateral hearing loss and/or tinnitus.  Nevertheless, he asserted that he experienced hearing loss and tinnitus in service, and that he also injured his ears in service.  As it did not appear that the VA examiner gave such statements proper consideration, in November 2011, the Board sought a VHA medical advisory opinion.  In the request for the VHA opinion, the Board noted additionally that in September 2009, the Veteran submitted statements from his grown children who state that for as long as they can recall, the Veteran has always had hearing problems.  He also submitted an additional private medical opinion dated in August 2010, from Dr. S.C., who opined that it was "very likely that [the Veteran] sustained hearing loss from noise exposure from his military service (artillery without hearing protection for 2 years)."

In an opinion received in December 2011, a VA assistant chief of audiology opined that it was "less likely than not" that the Veteran's bilateral hearing loss and tinnitus were related to "the ear trauma during flight or the exposure to artillery noise."  In reaching this conclusion, the VHA consultant reviewed the entire claims file, identified the various pieces of evidence that were particularly relevant in forming his opinion, and stated that he considered the following facts/findings to form his determination:

* The Veteran did not file claims of service connection for bilateral hearing loss or tinnitus until 2005, approximately 49 years after his separation from service.

* The Veteran first sought treatment for his hearing loss in 1984, about 28 years after his separation from service, and there was no mention of hearing, ear, or tinnitus problems at the time of his 1956 service separation physical examination.

* Regarding the Veteran's attribution of his hearing loss and tinnitus to an airplane flight wherein he experienced a sore throat, ear pain, and an ear block followed by an ear pop, the VHA consultant stated that such was a temporary condition affecting the middle ear system.  An ear block or ear trauma of this sort would not later result in sensorineural hearing loss.

* Regarding the Veteran's attribution of his hearing loss and tinnitus to his exposure to artillery noise in service, the VHA consultant stated that the Veteran also served as an intelligence specialist, and was not a combat veteran who was exposed to combat noise in service.  The VHA consultant then noted that the Veteran also had postservice noise exposure as an automobile mechanic, as a carpenter with exposure to power tools, and as a contractor in the home improvement line of work.
* The Veteran's description of his hearing loss (as noted in a 2001 treatment note) was that it progressed rapidly in the beginning.  His audiograms and the descriptions of his hearing loss over time also indicated a progressive loss.  The VHA consultant explained that the progressive nature of the Veteran's hearing loss was not consistent with noise-induced hearing loss, but was more suggestive of an ototoxic reaction, systemic condition, or possibly a genetic etiology.  He then opined that whatever the etiology of the hearing loss, the tinnitus was "more likely" associated with that same etiology.

* Regarding the statements from the Veteran's spouse and children, the VHA consultant found no reason to find their statements that they recalled the Veteran having hearing loss for as long as they can remember as unreasonable, and noted that at least 25 years had passed from the time they wrote their letters in 2009 to when the Veteran first sought treatment for his hearing loss in 1984.  While this testified to the "substantial length of time" that the Veteran had suffered from bilateral hearing loss and tinnitus, the VHA consultant observed that "length [did] not speak to etiology."  He then further observed that in one of the spouse's supportive statements, she noted that she recalled speaking to the Veteran by telephone in 1955; thus, "he apparently could hear her at that time."

* The VHA consultant noted that both the audiometric configuration (flat) and the extreme degree of the loss (extensive severe to profound levels with profoundly impaired word recognition ability) were not consistent with noise-induced hearing loss.  He explained that exposure to excessive noise levels generally results in a high frequency hearing loss and would not produce such an extensive and progressive hearing loss.  He also noted that the Veteran had an extensive flat hearing loss with a loss of low and high frequency information, and stated that if the Veteran had had a sloping to flat loss across the range when he separated from service, he would not have been able to pass the whispered/spoken voice test.  

* Regarding the positive medical opinions attributing the Veteran's bilateral hearing loss and tinnitus to his noise exposure and/or the in-service event wherein he experienced pressure and ear pain, the VHA consultant stated that it was significant to note that neither physicians considered or discussed the Veteran's significant exposure to noise after service (in his civilian occupations).

In February 2012 written argument, the Veteran's representative asserted that the December 2011 VHA medical advisory opinion was inadequate for several reasons.  First, regarding the VHA consultant's statement that the presence of hearing loss for a long time did not necessarily speak to its etiology, the representative noted that both of the Veteran's children had submitted statements in support in support of their father's claim, stating essentially that he had had hearing loss for as long as they could remember.  The representative then stated that the Veteran's son was born in 1969 and his daughter in 1971, and that an article prepared by the American Psychological Association, indicated that the average age for remembering events is approximately 3.5 years old.  Therefore, assuming that the Veteran's children had average childhood memories, "the earliest memories of hearing difficulties by the children would have been at least one decade prior to the 1984 diagnosis."  Second, the representative took issue with the VHA consultant's assumption that because the Veteran engaged in a long distance telephone call with his spouse in 1955, that he did not have any hearing problems at that time.  The representative stated, "[T]he examiner's statement assumes there was a two-way conversation; however it is possible the veteran spoke and never had to listen during this particular conversation."  Finally, the representative submitted an article, titled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," for the Board's consideration; it states that "[r]esults suggest that noise-induced damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing."

C. Legal Criteria and Analysis

As the Veteran's service records were apparently in large part destroyed by a fire at the facility storing such records, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
The record reflects that the RO was able to obtain (and associate with the claims folder) several of the Veteran's STRs, including his separation examination report.  The Veteran has indicated that he did not seek any treatment for his hearing loss disability and/or tinnitus in service, so there are no further alternate sources from which medical records could be sought.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral hearing loss

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  The Veteran has alleged that his ears were injured while flying from Arkansas to Hawaii in service, and that this is one of the causes for his current hearing loss.  While there is no record of this specific incident in service, the Board has no reason to question his accounts.  It may also be reasonably conceded that he likely had some degree of exposure to noise trauma in service by virtue of his field artillery service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his service, to include as due to his noise trauma therein and/or to an in-service event wherein he experienced pressure and ear pain.

The Veteran's service separation physical examination report does not mention hearing loss.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).  Significantly, the Board notes that although the Veteran has stated that he experienced hearing loss immediately after his flight from Salt Lake City, Utah to Travis Air Force Base, California, he has also stated that this condition was temporary and resolved after the next leg of his trip.  See February 2006 VA examination report & March 2008 Travel Board hearing transcript.  He has further stated that thereafter, he was not aware he had any hearing problems until he was treated for such (for the first time) in 1984.  While such evidence serves to establish that the Veteran experienced intermittent hearing loss in service, it does not serve to establish that he has had bilateral hearing loss continuously since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  

Regarding the question of whether the Veteran's bilateral hearing loss is related to noise exposure in service and/or to an in-service event wherein he experienced pressure and ear pain, the record includes both medical evidence that tends to support the Veteran's claim, and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim consists of the May 2006 and March 2008 letters from Dr. J.D.C., who opined that the Veteran's hearing loss was more than likely noise-induced and service-related, and an August 2010 private medical opinion from Dr. S.C., who opined that it was "very likely" that the Veteran had sustained hearing loss from noise exposure in service (artillery without hearing protection for 2 years).  Dr. J.D.C. explained that his opinions were based on information/history he obtained from the Veteran.  However, in LeShore v. Brown, 8 Vet. App. 405 (1995), the Court held that a medical opinion based solely upon an unsubstantiated history as related by a veteran is not accepted as a credible opinion.  Therefore, Dr. J.D.C.'s March 2006 and March 2008 opinions are entirely speculative in nature and without probative value.  This is particularly true given his March 2008 letter in which he stated that the Veteran developed hearing loss "immediately following" his exposure to heavy guns in service.  Notably, the Veteran's service separation physical examination report is silent for hearing loss, and postservice records show he did not seek treatment for such until May 1984.  Furthermore, the Veteran himself has also stated on other occasions that his hearing loss developed "soon after service," rather than in service.  See, e.g., January 2011 VA examination report.  Such contradictory accounts tend to belie the self-reported history that form the basis for Dr. J.D.C.'s opinions.  

As for Dr. S.C.'s August 2010 statement, it is not readily apparent from his opinion what records/information he reviewed, if any, in rending this opinion.  While claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider was aware of any pertinent facts relevant to determining the etiology of a disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rending a medical opinion).  Here, Dr. S.C. does not mention or discuss the significance of a 28-year gap between the Veteran's separation from service and his first postservice treatment for hearing loss.  He also does not discuss the significance of the Veteran's postservice occupational noise exposure.  

The evidence that tends to go against the Veteran's claim includes the February 2006 and January 2011 VA examination reports.  However, the June 2010 Joint Motion determined that the February 2006 VA examination was inadequate because the examiner did not address the lay assertions from the Veteran and his spouse, and in November 2011, the Board found the January 2011 VA examination inadequate for the same reasons.  Accordingly, the Board requested a VHA advisory medical opinion.

In December 2011, a VHA consultant (a VA assistant chief of audiology) reviewed the entire claims file, including the various medical opinions already of record, and opined that the Veteran's bilateral hearing loss was "less likely than not" related to an incident of ear trauma in service or to his exposure to noise trauma therein.  In reaching this conclusion, the VHA consultant noted that there was no mention of hearing or ear problems at the time of the Veteran's 1956 service separation physical examination, and that he did not seek medical intervention for his hearing loss problems until 1984, about 28 years after his separation from service.  He also observed that the Veteran had extensive postservice occupational noise exposure, a fact that was not considered by his private treatment providers when they opined that his hearing loss was related to his service.  Regarding the incident of ear trauma in service, the VHA consultant explained that ear blocks followed by an ear pop are temporary conditions that affect the middle ear system and do not cause SNHL.  The VHA consultant also noted that the progression and configuration of the Veteran's hearing loss was not consistent with noise-induced hearing loss.  Specifically, regarding the former, he stated that the Veteran's hearing loss has been described as progressing rapidly in the beginning (see 2001 treatment note).  His audiograms and the description of his hearing loss over time also suggest a progressive loss.  However, progressive hearing loss is not indicative of noise-induced hearing loss, and instead suggests that its etiology is related to an ototoxic reaction, systemic condition, or possibly genetics.  Regarding the configuration of the Veteran's hearing loss, the VHA consultant noted that it is very flat and that there is an extreme degree of loss shown (extensive severe to profound levels with profoundly impaired word recognition ability shown).  Such findings, he explained, are also not consistent with noise-induced hearing loss, as exposure to excessive levels of noise trauma generally results in a high frequency hearing loss versus an extensive and progressive hearing loss.  

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the March 2011 VHA consultant's opinion as it was provided by an audiologist (who by virtue of training and experience is eminently qualified to offer this opinion); contained a complete description of the hearing loss disability; included rationale for the opinions provided; reflected familiarity with the clinical data and the Veteran's complete medical history; and considered possible alternative risk factors for the Veteran's hearing loss.  He also provided discussion regarding the favorable medical opinions of record, and explained the reasoning for his disagreements with those opinions.

In February 2012 argument, the Veteran's representative asserts that the December 2011 VHA medical advisory opinion is inadequate because it was based on the VHA consultant's assumption that the Veteran's hearing loss had its onset in 1984, when statements submitted by the Veteran's children suggested that their earliest memories of the Veteran's hearing loss difficulties would have been at least one decade prior to the 1984 diagnosis.  The Board notes, however, that even assuming that the Veteran's hearing loss had its onset in the 1970s, there would still be an almost 20 year gap from his separation from service.  Furthermore, and more significantly, the representative misrepresents the VHA consultant's findings/ opinion.  The VHA consultant did not opine that the Veteran's hearing loss had its onset in 1984; rather, he merely noted that 1984 was when the Veteran first sought treatment for that disability, and that at least 25 years had passed from that initial treatment session to the date of the letters submitted by the Veteran's children and spouse.  The VHA consultant then acknowledged and gave credence to their statements that the Veteran has had hearing loss for a "substantial length of time," but explained that "length [did] not speak to etiology."  It is significant to note, and as was discussed above, that the record is unclear as to when the Veteran's hearing loss first manifested.  In statements and in hearing testimony, the Veteran has stated that he experienced an intermittent episode of hearing loss in service, and that he was not aware that he suffered from hearing loss until it was pointed out to him that he might have hearing problems and sought treatment for such in 1984.  From such statements/testimony, it may be assumed that the Veteran likely had hearing loss prior to 1984, but there is insufficient evidence to establish that he has had hearing loss continuously since service.  

The Veteran's representative also argues that the December 2011 VHA advisory medical opinion is inadequate because the VHA consultant assumed that when the Veteran spoke to his wife by telephone in 1955, he could hear her at that time.  The representative stated that telephone conversations do not necessarily have to be two-way conversations, and that it was just as likely that the Veteran spoke for the entirety of the telephone conversation without ever having to listen during this particular conversation.  The Board declines to address the question of whether the Veteran's 1955 telephone conversation with his now spouse is suggestive of him having had normal hearing levels at that time, as it is impossible to know the exact circumstances of a telephone conversation that occurred almost 57 years ago.  Instead, the Board finds more significant the VHA consultant's observation that the Veteran's hearing loss pattern (both in its development process and in its audiometric configuration) is not indicative of noise-induced hearing loss.  Likewise, the Board has considered the medical article submitted by the Veteran's representative, and finds that while it may be true that noise-induced damage to the ear may have progressive consequences that are considerably more widespread than those revealed by conventional threshold testing, it does not alter the fact that the Veteran's hearing loss patterns are not suggestive of noise-induces hearing loss.

As for the statements from the Veteran and his spouse relating his bilateral hearing loss to the ear trauma incident in service and/or his exposure to noise trauma therein, while they may be competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond their competence as laypersons to opine that the Veteran's bilateral hearing loss disability is related to the aforementioned events in service.  The Veteran and his spouse are laypersons and lack the training to opine regarding medical etiology; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based upon the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service, to include his exposure to noise trauma therein and/or the in-service event wherein he experienced pressure and ear pain.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.




Tinnitus

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As was noted above, it is also not in dispute that he injured his ears while flying from Arkansas to Hawaii in service, and that he was exposed to some level of noise trauma in service.  What he must still show to establish service connection for his tinnitus is that the current disability is related to his noise exposure in service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  His statements, to include the testimony provided during the March 2008 Travel Board hearing, are considered forthright and credible; they are also supported by the record.  In particular, he has been consistent in his statements that he has had tinnitus ever since experiencing ear pain/troubles after flying in an unpressurized plane over high altitudes in service.  He states that he experienced ringing in the ears immediately thereafter, but did not seek treatment because he was under orders and in transit, and because many other people had the symptom in service and he thought it was "normal."  He also indicates that he was not asked about any ear problems at the time of his separation physical examination, as he otherwise would have mentioned the severe ringing in his ears.  He notes that he sought treatment for this disability in 1967, but that records of such treatment are no longer available (as the physician is deceased).  The Board finds no reason to reject the Veteran's accounts.

The Board acknowledges that in the December 2011 VHA medical advisory opinion, the VHA expert opined that the Veteran's tinnitus was "less likely than not" related to his service.  In reaching this conclusion, the VHA consultant explained that the Veteran's tinnitus was "more likely" related to the same etiology as his hearing loss, which was not related to his service.  However, it is not readily apparent from the VHA consultant's discussion of the record that he considered the Veteran's claim that he has had tinnitus continuously since service.  

The Board notes with significance that the Veteran is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record reasonably supports his claim, and that service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


